 <?xml:namespace prefix = o ns = "urn:schemas-microsoft-com:office:office" />
 
 
 
 
 
 
 
 
 
                                                                       
                        as of November 13, 2007
 
 
 
 
 
THE CIT GROUP/BUSINESS CREDIT, INC.
 
11 West 42nd Street, 13th Floor
 
New York, New York 10036
 
 
 
Re:            Amendment and Waiver
 
 
 
Ladies and Gentlemen:
 
 
 
The CIT Group/Business Credit, Inc. (“CIT”), in its capacity as agent pursuant
to the Credit Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Credit
Agreement as lenders (each a “Lender” and collectively, “Lenders”) have entered
into certain financing arrangements pursuant to which Agent and Lenders may make
loans and advances and provide other financial accommodations to Jaco
Electronics, Inc., a New York corporation (“Jaco”), and Interface Electronics
Corp., a Massachusetts corporation (“Interface” and, together with Jaco,
collectively, the “Borrowers”) as set forth in the Credit Agreement, dated as of
December 22, 2006, by and among the Borrowers, Agent and Lenders (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”), and other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Credit Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Loan Documents”). 
 
As of the date hereof, Events of Default have occurred and are continuing under
the Credit Agreement, as more particularly described in Section 2 below
(collectively, the “Existing Defaults”).  As a result of the occurrence and
continuance of the Existing Defaults, Agent and Lenders have the presently
exercisable right under the Credit Agreement and Loan Documents to exercise any
and all of its rights and remedies with respect to the Existing Defaults.
 
Borrowers have requested that Agent and Lenders agree to waive the Existing
Defaults, amend certain provisions of the Loan Documents and continue to make
Revolving Loans to the Borrowers, and Agent and Lenders are willing to waive the
Existing Defaults, amend the Loan Documents and continue making Revolving Loans
on and subject to the terms and conditions set forth in this Letter Agreement
re: Amendment and Waiver (this “Agreement”).
 
In consideration of the respective agreements, covenants and warranties
contained herein, the parties hereto hereby agree, covenant and warrant as
follows:
 
1.                  Definitions.  All capitalized terms used herein which are
not otherwise defined herein shall have their respective meanings as set forth
in the Credit Agreement.
2.                  Acknowledgment of Existing Defaults.  The Borrowers hereby
acknowledge, confirm and agree that: (a) Borrowers have failed to maintain a
Fixed Charge Coverage Ratio of 1.10 to 1 for the Fiscal Quarter ended September
30, 2007, as required by Section 6.11 of the Credit Agreement and (b) Borrowers
failed to maintain Excess Availability of at least $5,000,000 during the five
(5) consecutive day period commencing on July 1, 2007, as required by Section
6.11 of the Credit Agreement; as a result of which Events of Default have
occurred and are continuing under Section 7.1(d) of the Credit Agreement.  As a
result of the foregoing, the Existing Defaults have occurred and are continuing
and constitute Events of Default.
3.                  Waiver. 
(a)                Agent and Lenders hereby waive the Existing Defaults,
provided, however, that nothing contained in this Agreement shall be construed
to waive, limit, impair or otherwise affect any rights of Agent and Lenders in
respect of any other Event of Default that may exist as of the date hereof or in
respect of any future non-compliance with any and all covenants, terms or
provisions of the Credit Agreement.
(b)               Agent and Lenders reserve the right, in their discretion, to
exercise any or all of their rights and remedies under the Credit Agreement and
the other Loan Documents with respect to any Event of Default (other than the
Existing Defaults) which may be continuing on the date hereof or any Event of
Default which may occur after the date hereof.  Agent and Lenders have not
waived any of such rights or remedies, and nothing in this Agreement, nor any
delay on Agent and Lenders’ part in exercising any such rights or remedies,
should be construed as a waiver of any such rights or remedies.
4.                  Amendment to Definition of Applicable Rate.  Effective as of
October 1, 2007, the definition of Applicable Rate is hereby amended and
restated in its entirety, as follows:
“ “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “ABR Spread” or “Eurodollar Spread,” as
the case may be, based upon the Fixed Charge Coverage Ratio on the last day of
each of the three most recently ended calendar months:
 
Fixed Charge
Coverage Ratio
 
ABR Spread
 
Eurodollar Spread
 
Commitment Fee
 
³ 1.75x
 
0.25%
 
1.75%
 
0.25%
 
³ 1.50x but < 1.75x
 
0.50%
 
2.00%
 
0.25%
 
³ 1.25x but < 1.50x
 
0.75%
 
2.25%
 
0.25%
 
< 1.25x
 
1.00%
 
2.50%
 
0.375%
 

 
 
For the period commencing on the Effective Date and ending on the first
anniversary thereof, the Applicable Rate for the ABR Spread and the Eurodollar
Spread shall be as set forth in the pricing grid in the applicable columns
opposite the row entitled “³ 1.25x but <1.50x” and the Applicable Rate for the
Commitment Fee shall be as set forth in the pricing grid in the column opposite
the row entitled “³ 1.75x”.  If, as a result of any restatement of or other
adjustment to the financial statements of the Borrowers or for any other reason,
the Agent determines that (a) the Fixed Charge Coverage Ratio as calculated by
the Borrowers as of any applicable date was inaccurate and (b) a proper
calculation of the Fixed Charge Coverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Fixed Charge
Coverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall automatically and retroactively be obligated to pay to the Agent
and Lenders, promptly on demand by the Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Fixed Charge Coverage Ratio would have resulted in
lower pricing for such period, Agent and Lenders shall have no obligation to
repay any interest or fees to the Borrowers; providedthat if, as a result of any
restatement or other event a proper calculation of the Fixed Charge Coverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
form one period to another period or any similar reason), then the amount
payable by the Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amount of interest and fees paid for all
such periods.”
5.                  Waiver and Amendment Fee.  In consideration of the waiver of
the Existing Defaults and the amendments to the Credit Agreement as set forth
herein, Borrowers shall pay to Agent, for the benefit of Lenders, or Agent, at
its option, may charge the account(s) of Borrowers maintained by Agent, a waiver
and amendment fee in the amount of $20,000, which fee is fully earned and
payable as of the date hereof and shall constitute part of the Obligations.
6.                  Representations, Warranties and Covenants.  In addition to
the continuing representations, warranties and covenants heretofore made by the
Borrowers to Agent and Lenders pursuant to the Credit Agreement and the other
Loan Documents and made hereinabove, the Borrowers hereby represent, warrant and
covenant with and to Agent and Lenders as follows (which representations,
warranties and covenants are continuing and shall survive the execution and
delivery of this Agreement and shall be incorporated into and made a part of the
Loan Documents):
(a)                After giving effect to the waiver contained in Section 2, no
Event of Default exists on the date of this Agreement; and
(b)               This Agreement has been duly executed and delivered by each
Borrower and is in full force and effect as of the date hereof, and the
agreements and obligations of each Borrower contained herein constitute its
legal, valid and binding obligations enforceable against such Borrower in
accordance with their respective terms.
7.                  Conditions Precedent.  This Agreement shall not become
effective unless all of the following conditions precedent have been satisfied
in full, as determined by Agent:
(a)                The receipt by Agent of an original (or faxed copy) of this
Agreement, duly authorized, executed and delivered by each of the Borrowers; and
(b)               As of the date of this Agreement, and after giving effect to
the waiver contained in Section 3 hereof, no Default or Event of Default shall
have occurred and be continuing.
8.                  Effect of this Agreement.  Except as modified pursuant
hereto, no other changes or modifications to the Credit Agreement and the other
Loan Documents are intended or implied and in all other respects the Credit
Agreement and the other Loan Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. 
To the extent of any conflict between the terms of this Agreement and the Credit
Agreement or any of the other Loan Documents, the terms of this Agreement shall
control.  The Credit Agreement and this Agreement shall be read and construed as
one agreement.
9.                  Further Assurances.  At Agent’s request, the Company shall
execute and deliver such additional documents and take such additional actions
as Agent reasonably requests to effectuate the provisions and purposes of this
Agreement and to protect and/or maintain perfection of Agent’s security
interests in and liens upon the Collateral.
10.              Governing Law.  The validity, interpretation and enforcement of
this Agreement in any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise shall be governed
by the internal laws of the State of New York (without giving effect to
principles of conflicts of law).
11.              Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
12.              Counterparts.  This Agreement may be executed in any number of
counterparts, but all of such counterparts when executed shall together
constitute one and the same Agreement.  In making proof of this Agreement, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto.
[SIGNATURE PAGE FOLLOWS]
 

Very truly yours,
 
THE CIT GROUP/BUSINESS CREDIT, INC., as Agent
 
 
 
By:  /s/ Andrew Hausspiegel                                               
 
 
 
Name:  Andrew Hausspiegel                                   
 
 
 
Title: VP                                                           
 
 
 
Read and Agreed to:
 
 
 
JACO ELECTRONICS, INC.
 
 
 
By:  /s/ Jeffrey D. Gash                       
 
 
 
Name: Jeffrey D. Gash                       
 
 
 
Title: EVP                                            
 
 
 
INTERFACE ELECTRONICS CORP.
 
 
 
By:  /s/ Jeffrey D. Gash                       
 
 
 
Name: Jeffrey D. Gash                       
 
 
 
Title: EVP                                            
 
 
 
 
 
Acknowledged and Agreed to:
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
By: /s/ Robert Mahoney                     
 
 
 
Name: Robert Mahoney                     
 
 
 
Title: VP                                              
 
 
 
THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender
 
 
 
By:  /s/ Andrew Hausspiegel                                         
 
 
 
Name:   Andrew Hausspiegel                         
 
 
 
Title: VP                                                          
 